Citation Nr: 1634725	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service-connected (NSC) disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the National Guard from September 17, 1984 to December 18, 1984; active duty for special work (ADSW) from September 5, 2000 to September 22, 2000; and active duty from May 5, 2003 to November 6, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for posttraumatic stress disorder (PTSD), residuals of bilateral ankle sprain, right corneal abrasion, and a bilateral hearing loss disability and a May 2007 decision of RO that denied entitlement to non-service-connected disability pension benefits.

On his VA Form 9 dated April 2008, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a subsequent statement dated July 2008, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).

In August 2012, the Board dismissed the Veteran's claims for service connection for PTSD, residuals of bilateral ankle sprain, right corneal abrasion, and a bilateral hearing loss disability, remanding the remaining claim for NSC disability pension benefits for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded the appeal to obtain the Veteran's Social Security Administration (SSA) disability benefits records.  The AOJ acquired these records, including an SSA Disability Determination showing that the Veteran was deemed disabled from chronic low back pain and depressive disorder beginning in March 2007, and readjudicated the claim.  Therefore, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (holding that substantial rather than strict compliance with the terms of a Board remand is required).

Nevertheless, the Board's review of the record reveals the need for further development before the Veteran's claim can be properly adjudicated.

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war (as in this case).  Second, the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the Veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum allowable pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2014); 38 C.F.R. §§ 3.3(a), 3.23, 3.274 (2015).

In May 2009 and September 2015, the AOJ issued supplemental statements of the case (SSOC) finding the Veteran eligible for NSC disability pension benefits but ultimately denying such benefits because his annual income exceeded the (MAPR) in two separate years, each unspecified.  In May 2009, the AOJ determined that the Veteran's monthly SSA benefits of $1,281.00 provided a yearly income of $15,372.00, which exceeded the MAPR of $11,181.00 by $4,191.00.  In September 2015, the AOJ determined that the Veteran's monthly SSA benefits of $1,392.90 provided a yearly income of $16,714.01, which exceeded the MAPR of $12,868.00 by $3,846.00.

However, the record shows that the AOJ failed to address significant variables relevant to the Veteran's entitlement to NSC disability pension benefits.  The AOJ failed to consider and address the Veteran's change in marital status during the pendency of the appeal:  although the March 2007 claim for NSC disability pension benefits identifies the Veteran's fiancé, he later made reference to having a wife.  See July 2008 Veteran's Statement (disclosing that his wife is unemployed and unable to work because of her criminal record).  The record contains no documentation of the marriage or any information concerning the Veteran's spouse's income or expenses.  The record also shows that the Veteran has at least one child from a prior marriage who was born in 1989 and that he paid child support in the amount of $270.87 in 2005, but the record is similarly devoid of any information concerning any of the Veteran's dependents.  Additionally, the Veteran's March 2007 application for NSC disability pension benefits reflects payment for medical expenses which were not considered by the AOJ.  Finally, as noted above, the AOJ adjudicated the Veteran's entitlement to NSC disability pension benefits for only two unspecified years but failed to consider entitlement for the entire appeal period.

Accordingly, remand is needed to obtain information from the Veteran concerning his countable income and deductible medical expenses from 2007 to the present, confirmation of his marriage (and if confirmed, pertinent financial information from his spouse), and verification of the status of any dependents.  Additionally, the AOJ must also adjudicate the Veteran's claim for all time periods relevant to this appeal.

Lastly, the Board notes that it appears that the Veteran has not yet received a copy of the September 2015 SSOC, as it was returned undeliverable.  On remand, the AOJ should verify the Veteran's correct address and resend the SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's correct address with either the Veteran or his representative and resend the September 2015 SSOC.

2.  Supply the Veteran with Financial Status Reports and/or Improved Pension Eligibility Verification Reports, as well as any other necessary documentation, to include Medical Expense Reports, in order to obtain accurate information as to his net worth and income as well as medical expenses from March 2007 through the present.

Additionally, provide the Veteran with a Declaration of Status of Dependents form and request that he provide proof of his marriage.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

